ACCEPTED
                                                                                 03-15-00516-CV
                                                                                         7525114
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           10/23/2015 5:16:25 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                        No. 03-15-00516-CV
__________________________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                        In the Court of Appeals           AUSTIN, TEXAS
                     For the Third Judicial District 10/23/2015 5:16:25 PM
                             Austin, Texas               JEFFREY D. KYLE
                                                              Clerk
__________________________________________________________________

                     CANTU ENTERPRISES, LLC

                               Appellant,

                                   v.
    GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
      THE STATE OF TEXAS, AND KEN PAXTON, ATTORNEY
             GENERAL OF THE STATE OF TEXAS

                             Appellees.
__________________________________________________________________

      ON APPEAL FROM THE 353RD DISTRICT COURT, TRAVIS COUNTY, TEXAS
                TRIAL COURT CAUSE NO. D-1-GN-13-004369
__________________________________________________________________

 APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
                TIME TO FILE APPELLANT’S BRIEF
__________________________________________________________________

                                        RYAN LAW FIRM, LLP
                                        Doug Sigel
                                        Texas Bar No. 18347650
                                        100 Congress Avenue, Suite 950
                                        Austin, Texas 78701
                                        Telephone: (512) 459-6600
                                        Facsimile: (512) 459-6601

                                        Counsel for Cantu Enterprises, LLC
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, Cantu

Enterprises, LLC (“Cantu”) files this Second Unopposed Motion for Extension of

Time to File Appellant’s Brief.

      The Appellant’s Brief is currently due on November 12, 2015.

      Counsel for Cantu requests a 30-day extension of time to file the Appellant’s

Brief, making the brief due on December 14, 2015. This is the second request for

extension of time to file the Appellant’s Brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      • The undersigned counsel will be traveling out-of-state to attend and speak

at a conference for the National Association of State Bar Tax Sections from October

29, 2015 through October 31, 2015.

      • The undersigned counsel is preparing a post-hearing brief for the case styled

J. Edwards Jewelry Distributing, L.L.C. v. Texas Comptroller of Public Accounts;

SOAH Docket No. 111,708; before the State Office of Administrative Hearings,

which is due to be filed on November 2, 2015. A post-hearing reply brief is also due

to be filed on November 10, 2015.




APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                                 PAGE 2
      • The undersigned counsel is preparing for a hearing on multiple motions in

the case styled Alamo National Building Management, LP v. Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of The State of Texas; Cause No. D-1-GN-15-000802; in the 126th Judicial

District Court of Travis County, Texas, scheduled for November 10, 2015.

      • The undersigned counsel is preparing for oral argument in Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas v. CheckFree Services Corporation, Case No. 14-15-

00027-CV, in the Fourteenth Court of Appeals, scheduled to be held on November

12, 2015.

      • The undersigned counsel is preparing an Appellant’s Reply Brief in Duke

Realty Limited Partnership and Huffmeister Development v. Harris County

Appraisal District, No. 14-15-00543-CV, in the Fourteenth Court of Appeals, which

is expected to be due to be filed on November 16, 2015.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

Given the other time commitments imposed on counsel, it will not be possible to

prepare the Appellant’s Brief by November 12, 2015. This request is not sought for

delay but so that justice may be done.




APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 3
      The undersigned has conferred with Shannon Ryman, counsel for the

Appellees, and she has indicated that she does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Second Unopposed Motion for Extension of Time to File Appellant’s Brief and

extend the deadline for filing the Appellant’s Brief up to and including December

14, 2015. Appellant requests all other relief to which it may be entitled.

                                       Respectfully submitted,


                                        /s/ Doug Sigel
                                       Doug Sigel
                                       Texas Bar No. 18347650
                                       Doug.Sigel@RyanLawLLP.com
                                       RYAN LAW FIRM, LLP
                                       100 Congress Avenue, Suite 950
                                       Austin, Texas 78701
                                       Telephone: (512) 459-6600
                                       Facsimile: (512) 459-6601

                                       Counsel for Cantu Enterprises, LLC




APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 4
                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, Shannon Ryman, on October 22, 2015, and Ms. Ryman is
not opposed to this motion.

                                       /s/ Doug Sigel
                                       Doug Sigel



                         CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Appellant’s Second Unopposed Motion
for Extension of Time to File Appellant’s Brief was served on Appellees, through
counsel of record, Shannon Ryman, Office of the Attorney General, Financial
Litigation, Tax & Charitable Trusts Division, William P. Clements Building, 300 W.
15th Street, 6th Floor, MC 017, Austin, Texas 78701, Shannon.Ryman@texas
attorneygeneral.gov by electronic mail and electronic service on October 23, 2015.

                                       /s/ Doug Sigel
                                       Doug Sigel




APPELLANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                              PAGE 5